      Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 1 of 10 PageID #: 4


        FILED
         DL^RK'S OFFICE
    ' IN CLARK'S OFFIHF                MISC 19"
                                       JllJfcfc^ v        x    v
US DISTRICT COURT E.D.N.Y
•     FEB fl 5 2019       jl       UNITED STATES DISTRICT COURT
                          *        EASTERN DISTRICT OF NEW YORK
BROOKLYN OFFICE                                                                BULSARA, M.J.
       IN RE: REQUEST FOR JUDICIAL                            CASE NO.                            '
       ASSISTANCE FROM THE
       KRAKOW-SRODMIESCIE DISTRICT
       COURT INKRAK6W, POLAND
       IN THE MATTER OF JACOB TOBIAS,
       ETAL.




           GOVERNMENT'S MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
                    FOR ORDER PURSUANT TO 28 U.S.C. S 1782(a)


              The United States ofAmerica, by and through counsel, submits this Memorandum of

       Law in support of the Application for Order,1 pursuant to 28 U.S.C. § 1782(a), to execute a

       Letter of Request from judicial authorities in Krakow, Poland for international judicial assistance

       to obtain testimony from Roy Edelman.

                                              INTRODUCTION


              The request for international judicial assistance comes from the Krak6w-Sr6dmie£cie

      District Court in Krakow, Poland ("Polish Court). Specifically, the Polish Court has issued a



      1Gushlak v. Gushlak, 486 F. App'x 215,217 (2d Cir. 2012) ("It is neither uncommon nor
      improper for district courts to grant applications made pursuant to § 1782 exparte. The
      respondent's due process rights are not violated because he can later challenge any discovery
      request by moving to quash pursuant to Federal Rule of Civil Procedure 45[(d)](3)."). See also In
      re Letters Rogatory from Tokyo Dist, Tokyo, Japan, 539 F.2d 1216,1219 (9th Cir. 1976)
      ("Letters Rogatory are customarily received and appropriate action taken with respect thereto ex
      parte. The witnesses can and have raised objections and exercised their due process rights by
      motionsto quash the subpoenas."); In re Letter of Request from Supreme Ct. of Hong Kong, 138
      F.R.D. 27, 32 n.6 (S.D.N.Y. 1991); In re Application of Masters for an Order Pursuant to 28
      U.S.C. § 1782 to ConductDiscovery for Use in a Foreign Proceeding, 315 F. Supp. 3d 269,272
      (D.D.C. 2018); In re Anglin, No. 7:09cv5011,2009 WL 4739481 (D. Neb. Dec. 4,2009). Note,
      even though these applications are generally filed exparte, they do not need to be filed under
      seal. See, e.g. Order denying Motion to Seal U.S.'s Application for Ex Parte Order Appointing
       Commissioner Pursuant to 28 U.S.C. § 1782, In re MutualAssistance ofLocal Court ofWetzlar,
       Germany, l:17-mc-00078-SKO, 2018 WL 306678 (E.D. Cal. Jan. 5,2018).
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 2 of 10 PageID #: 5




Letter of Request requesting judicial assistance to obtain testimony for use in the Matter ofJacob

Tobias, et al, ForeignReference Number I Ns 465/16/S. See Declaration of Trial Attorney

Katerina Ossenova, Exhibit A (Letter of Request received by the Office of International Judicial

Assistance on Aug. 10,2018).

       The facts of this case, as stated in the Letter of Request, indicate that the matter is a civil

proceeding in which the Polish Court is adjudicating the inheritance proceedings of Jacob and

RuthTobias. In orderto, make its determination, the Courtis requesting testimony from Roy

Edelman.


       The Polish Court's request was transmitted to the U.S. Department of Justice, Civil

Division, Office of Foreign Litigation, Office of International Judicial Assistance in Washington

D.C. pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil or

Commercial Matters, Mar. 18,1970, 23 U.S.T. 2555, 847 U.N.T.S. 12140 [hereinafterHague

Evidence Convention]. In order to execute this request for internationaljudicial assistance,

authority must be obtained from this Court. 28 U.S.C. § 1782(a).

                                           ARGUMENT

       I.      THE HAGUE EVIDENCE CONVENTION

       The HagueEvidence Convention affords each signatory nation the use of the judicial

process of other signatory nations, where such assistance is needed in civil or commercial

matters, "to facilitate the transmission and execution of Letters of Request and to further the

accommodation of the different methods which they use for this purpose." Hague Evidence

Convention pmbl. The Hague Evidence Convention "prescribes certain procedures by which a

judicial authority in one contracting state may requestevidence located in anothercontracting

state." Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Courtfor the S. Dist. ofIowa,
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 3 of 10 PageID #: 6




482 U.S. 522, 524 (1987). The Hague Evidence Convention is in force in both the United States

and Poland. Hague Conference on Private International Law, Status Tablefor the Convention of

18 March 1970 on the Taking ofEvidence Abroad in Civil or Commercial Matters, available at

https://www.hcch.net/en/instruments/conventions/status-table/?cid=82 (last visited Dec. 7,2018)

(The Hague Evidence Convention entered into force in Poland on April 13,1996).

        Article 10 of the Hague Evidence Convention provides that:

        In executing a Letter of Request the requested authority shall apply the
        appropriate measures of compulsion in the instances and to the same extent as are
        provided by its internal law for the execution of orders issued by the authorities of
        its own country or ofrequests made by parties in internal proceedings.

        Hague Evidence Convention, art. 10. Furthermore, Article 9 of the Hague Evidence

Convention provides, in pertinent part, that: "the judicial authority which executes a Letter of

Request shall apply its own law as to the methods and procedures to be followed, and that a

'Letter of Request shall be executed expeditiously.'" Id. at art. 9.

       Under Article VI of the United States Constitution, treaties, such as the Hague Evidence

Convention, are the law of the land, on an equal footing with acts of Congress, and are binding

on the courts. See Bell v. Clark, A2>1 F.2d 200,203 (4th Cir. 1971). See also Gandara v. Bennett,

528 F.3d 823, 830 (11th Cir. 2008) (stating that self-executing treaties are "immediately and

directly binding on state and federal courts pursuant to the Supremacy Clause.") (Roders, J.,

concurring); Bishop v. Reno, 210 F.3d 1295, 1299(11th Cir. 2000) (concludingthat "an Act of

Congress" is on "full parity with a treaty.").

       II.     ATTEMPTS TO OBTAIN THE REQUESTED INFORMATION

       The Office of International Judicial Assistance (OIJA) received this request, seeking the

testimony from Roy Edelman, on August 10,2018.2 Upon receipt, OIJA attempted to contact the


2This request was resubmitted after OIJA previously returned the request for Roy Edelman's

                                                 .   3
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 4 of 10 PageID #: 7




witness andobtain hisvoluntary compliance. In August2018, an OIJA employee spoke with Mr.

Edelman by phone who indicated that he would voluntarily comply with the Letter of Request

and provided his email address (Edelman.rov@gmail.com) and mailing address (354 Sleight

Avenue, Staten Island, New York 10307).

        OIJA then sent the first letter seeking his voluntary compliance on August 20, 2018 by

email with a required response date of September 21,2018. Declaration of Trial Attorney

Katerina Ossenova, Exhibit C-l. OIJA received notification that Mr. Edelman read the email on

the same day. Id. The witness failed to respond by the required date and on September 25,2018,

OIJA sent a second letter by email and Federal Express to Mr. Edelman requiring a response by

November 2,2018. Id at Exhibit C-2. OIJA confirmed that both the email and the hard copy

versions were successfully delivered. Id. Again, the witness did not comply with the request. On

November 2,2018, OIJA sent a third letter by Federal Express and email requiring a response by

November 16,2018. Id. at Exhibit C-3. The email was successfully delivered; however, the hard

copy sent by Federal Express was not. Id. Therefore, as the last attempt to obtain the Witness's

voluntary cooperation and confirm his address, a final letter wassentsolelyby Federal Express

on November 16,2016 seeking a response by November 30,2018, which was successfully

delivered. Id. at Exhibit C-4. The witness never responded to any of OIJA's letters and did not

provide the affidavit.

       In addition to attempting to contact Mr. Edelman by Federal Express and email, in

October, OIJA once again reached out to Mr. Edelman by phone; However, the phone number

that had previously been used to contact Mr. Edelman was disconnected.

       To date, Roy Edelman has not provided responses to the interrogatories despite being


testimony unexecuted on February 9, 2018 as the U.S. Attorney's Office was unable to locate the
witness. See Declaration ofTrial Attorney Katerina Ossenova, Exhibit A at 8-22.
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 5 of 10 PageID #: 8




provided ample opportunity to do so voluntarily. Additionally, Mr. Edelman has shown a

propensity for agreeing to cooperate and then actively avoiding further communication in

relation to the request for judicial assistance sent from Poland in this matter. Id. at Exhibit D

(Letterfrom OIJA and the U.S. Attorney's Officeto the Polish Court detailingthe extensive

efforts to locate Mr. Edelman after he initially agreed to cooperate with the request). We are

therefore filing this Application in order to be able to issue a subpoena requiring Mr. Edelman's

compliance with the request, should the Court issue the Order.

       in.     STATUTORY CONSIDERATIONS WEIGH IN FAVOR
               OF GRANTING THE UNITED STATES' APPLICATION

       The authority for this Court to assist foreign tribunals in obtaining testimony is contained

in 28 U.S.C. § 1782. This section states, in pertinent part:

               Assistance to foreign and international tribunals and to litigants
               before such tribunals

               (a) The district court of the district in which a person resides or is
                   found may order him to give his testimony or statement or to
                   produce a document or other thing for use in a proceeding in a .
                   foreign or international tribunal,.... The order may be made
                   pursuant to a ... request made, by a foreign or international
                   tribunal... and may direct that... the document... be produced,
                   before a person appointed by the court. By virtue of his
                   appointment, the person appointed has power to administer any
                   necessary oath and take the testimony or statement. The order
                   may prescribe the practice and procedure, which may be in
                   whole or part the practice and procedure of the foreign country
                   or the international tribunal, for ... producing the document....
                   To the extent that the order does not prescribe otherwise, the.
                   testimony or statement shall be taken, and the document or other
                   thing produced, in accordance with the Federal Rules of Civil
                   Procedure.

28 U.S.C. § 1782(a); see also Aerospatiale, 482 U.S. at 529 (providing a brief history of the

Hague Evidence Convention). Section 1782 "is the product of congressional efforts, over the

span of 150 years, to provide federal-court assistance in gathering evidence for use in foreign
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 6 of 10 PageID #: 9




tribunals." Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,247 (2004). By this law,

Congress intended that the United States set an example to othernations by making judicial

assistance generously available. See, e.g., In re Requestfor Assistancefrom Ministry ofLegal

Affairs ofTrin. & Tobago, 848 F.2d 1151,1153-54 (11th Cir. 1988). District courts have

repeatedly appointed Department of Justice Attorneys to act as commissioners pursuantto this

provision for the purpose of rendering judicial assistance to foreign courts in response to a

request for assistance. See, e.g., In re Clerici, 481 F.3d 1324,1327 (11th Cir. 2007).

       This Court is authorized to provide assistance to the Polish Court ifthe three

requirements set forth in § 1782 are met. Those requirements are: (1) the person from whom

discovery is sought resides or is found in the district; (2) the discovery is for use in a proceeding

before a foreign or international tribunal; and (3) the application is made "by a foreign or

international tribunal" or "any interested person." In re: Application Pursuant to 28 U.S.C. §

1782for an Order Permitting Bayer AG to Take Discovery, 146 F.3d 188, 193 (3d Cir. 1988);

Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir. 2004); see also S. Rep.

No. 88-1580 at 2 (1964), reprinted in 1964 U.S.C.C.A.N. 3783 (providing Congress' general

statement regarding the purpose behind the statute); Intel, 542 U.S. at 248-49 (providing a brief

history of Section 1782 and federal court aid to foreign tribunals).

       Here, each of these threshold statutory requirements is easily met. First, Roy Edelman

"resides or is found in" the Eastern District of New York because his address as provided by Mr.

Edelman and as verified through OIJA's attempts to contact him is in Staten Island, New York.

See Declaration of Trial Attorney Katerina Ossenova, Exhibits C-l - C-4. Second, the Letter of

Request explains that the testimony is "for use in a proceeding before a foreign tribunal" as such

testimony is needed to resolve the inheritance proceedings of Jacob and Ruth Tobias. Id. at
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 7 of 10 PageID #: 10




 Exhibit A. Third, the Letter ofRequest itselfreflects that it"is made by a foreign or international
 tribunal."/*/.


         IV.      DISCRETIONARY CONSIDERATIONS WEIGH IN FAVOR
                  OF GRANTING THE UNITED STATES* APPLICATION

         "[A] district court is not required togrant a § 1782(a) discovery application simply
 because it has the authority to do so." SeeIntel, 542 U.S. at 264. Indeed, § 1782 "affords the

 district courts 'wide discretion' in responding to requests for assistance in proceedings before

 foreign tribunals."Al Fayedv. United States, 210 F.3d 421, 424 (4th Cir. 2000). The Supreme

 Court has set forth certain discretionary factors for a district court to consider before granting a

 request for judicial assistance:

        (1) whether the person from whom discovery is sought is a participant in the
        foreignproceeding; (2) the nature of the foreign tribunal, the characterof the
        foreign proceedings, and the receptivity of the foreign entityto judicial assistance;
        (3)whether the request conceals an attempt to circumvent foreign proof-gathering
        restrictions or otherpolicies of a foreign country or the UnitedStates; and (4)
        whether the requested information is unduly intrusive or burdensome.
 Intel, 542 U.S. at264-65. "In exercising its discretion under § 1782, the district court should be
 guided by the statute's twin aims of providing efficient means of assistance to participants in
 international litigation in our federal courts and encouraging foreign countries by example to
 provide similar means of assistance to our courts.'" Al Fayed, 210 F.3d at 424; see also United
 States v. Morris (In re Letter ofRequestfrom Amtsgericht Ingolstadt, Fed. Republic ofGer.),
 82 F.3d 590, 592 (4th Cir. 1996) ("Plainly, the ... statute envision[s] considerable cooperation
 with foreign courts' requests for assistance and ageneral practice ofreciprocity."). Here again,
 each ofthese discretionary factors weigh in favor ofassisting the Polish Court.
         With respect to the first factor, "although this factor was originally expressed as a
  'participant' versus 'nonparticipant' analysis under the facts presented in Intel, the true question
  at hand is whether the requested discovery is available to the foreign tribunal without the
 Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 8 of 10 PageID #: 11




   assistance ofthis Court." /„ nRequest/orJudicialAssistancefrom the Dist. Court in Svitavy,
   Czech, 748 F. Supp. 2d 522,526 (E.D. Va. 2010) [hereinafter In re SvUavy); see a.so Intel, 542
  U.S. at 264 ("[N]onparticipants in the foreign proceeding may be outside the foreign tribunal's
  jurisdictional reach; hence, their evidence, available in the United States, may be unobtainable
  absent §1782(a) aid."). Although Roy Edelman is aparticipant in the proceedings, he is not
  subject to the Polish Court's jurisdiction because he is located in New York; thus, the first factor
  weighs in favor of granting the motion.

           Second, there is nothing in the Letter ofRequest to suggest that this Court should decline
 to grant the application based on the nature ofthe Polish Court or the character ofthe
 proceedings. Additionally, this request was initiated by the Polish Court and not by an
 independent party; therefore, the Polish Court is clearlyreceptive to the assistance ofthis Court
 and the second factor weighs in favor ofgranting the motion. See In re Svitavy, 748 F. Supp. 2d
 at 527.


         With respect to the third factor, because the requester is the Polish Court, there is
 sufficient assurance that the request for judicial assistance is not an attempt to circumvent Polish
 discovery rules or to thwart policies ofeither the United States or Poland. See In re Svitavy, 748
F. Supp. 2d at 529 ("fT]he feet that the request was initiated by the Svitavy Court itself, rather
than aprivate litigant, provides sufficient assurance that the request does not attempt to
circumvent Czech discovery rules or Czech policy."). Therefore, the third Intel factor weighs in
favor ofgranting the Polish Court's request for judicial assistance.
       And with respect to the fourth factor, the requests seeks testimony from Roy Edelman to
nomore than 12 ofquestions, and therefore would not beunduly intrusive orburdensome. See,
e.g., Id. (holdingthat providing a DNA by buccal swab is not unduly burdensome). See also In re
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 9 of 10 PageID #: 12




 Clerici, 481 F.3d at 1332 (holding that it was the witness's burden to file a motion to limit

 discovery and as hehad notdone so,theCourt was notgoing to address thescope of the

 request). Thus, the fourth factor also weighs in favor of granting the request.

         In summary, consideration of the fourdiscretionary factors set forth by the Supreme

 Court in Intel favors authorizing judicial assistance to the Polish Court.

                                          CONCLUSION


         Attached to the Declaration of Trial Attorney Katerina Ossenova is the proposed

 subpoena that this office intends to serve (in substantially similar format) on Roy Edelman

 should the Court grant the Application pursuant to 28 U.S.C. § 1782(a). Upon receipt, the

 affidavit will be sent to the Department of Justice, Civil Division, Office of Foreign Litigation,

 Office of International Judicial Assistance for transmission to the Krak6w-Sr6dmie£cie District

 Court in Krakdw, Poland. 28 U.S.C. § 1782(a) ("The order may prescribe the practice and

 procedure ... for... producing the document...").

         WHEREFORE, the United States respectfully requests that the Court issue an Order, in

 the form attached to the Application, appointing Department of Justice Trial Attorney Katerina

 Ossenova Commissioner for the purpose of issuing a subpoena to execute the request for

 international judicial assistance.
Case 1:19-mc-00327-SJB Document 1-2 Filed 02/05/19 Page 10 of 10 PageID #: 13




 Dated: February 5,2019             Respectfully submitted,

                                    RICHARD DONOGHUE
                                    United States Attorney

                                    JODY HUNT
                                    Assistant Attorney General
                                    Civil Division, United States Department of Justice

                                    JEANNE E. DAVIDSON
                                    Director, Office of International Judicial Assistance
                                    Civil Division, United States Department of Justice


                              By:   /s/   M&^h^^y^
                                    KATERINA OSSENOVA
                                    Trial Attorney
                                    United States Department of Justice, Civil Division
                                    Office of International Judicial Assistance
                                    1100 L Street, NW
                                    Room 8102
                                    Washington, DC 20530
                                    Telephone: 202-353-0194
                                    Email: Katerina.V.Ossenova@usdoi.gov




                                          10
